Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA PCT/CN2018/113809, filed on 11/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021, 07/08/2021 , 07/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2-5, 9-10, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200221444 in view of 20180254872.
Regarding to claim 1, 20200221444 teaches receiving data transmitted from a transmission (Tx) user equipment (UE) or a base station (BS) over a channel at a reception (Rx) UE (receiving data transmitted from a transmission (Tx) user equipment (UE) or a base station (BS) over a channel at a reception (Rx) UE) [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129];
Selecting an acknowledgement/negative acknowledgement (A/N) resource  from a set of A/N resources (an PUCCH resource from a set of HARQ-ACK resources) [see Paragraph 0053] for a hybrid automatic repeat request (HARQ) feedback of the data based on a channel condition (based on a changing network condition) [see Paragraph 0056] of the channel or a geographical location of the Rx UE [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129] ; and
transmitting the HARQ feedback with the selected PUCCH resource [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129].

20180254872, from the same or similar fields of endeavor, teaches selecting an acknowledgement/negative acknowledgement (A/N) resource from a set of A/N resources for a hybrid automatic repeat request (HARQ) feedback of the data based on region ( HARQ-ACK transmission resource or a reference signal is selected based on measurement of a UE. The UE measures RSRP or RSRQ of a serving cell of the UE. If a measurement value belongs to a certain region, the UE selects HARQ-ACK resource or a reference signal corresponding to the region and transmits the resource or the signal. The serving cell configures a region section of RSRP or RSRQ, e.g., an upper limit and a lower limit of the section and HARQ-ACK resource or a reference signal corresponding to the upper limit and the lower limit )  [see Paragraph 0077].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  20180254872 because 20180254872 suggests that To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, according to one embodiment, a method of transmitting and receiving a signal, which is transmitted and received by a user equipment (UE) in a wireless communication system, includes the steps of receiving a downlink signal from a plurality of cells, transmitting an ACK/NACK (Acknowledgement/Negative ACK) response to a serving cell among a plurality of the cells in response to the downlink signal, and 
Regarding to claim 2, 20200221444 further teaches selecting the A/N resource based on a (pre-) configured mapping relationship between different ranges of a channel condition indicator and the set of A/N resources [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129].

Regarding to claim 3, 20200221444 further teaches wherein the channel condition indicator is at least one of: a channel quality indicator (CQI), a distance between the Tx UE or BS and the Rx UE, a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a path loss [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129].

Regarding to claim 4, 20200221444 and 20180254872 teach the limitations of claim 1 above.
However, 20200221444 does not explicitly teach wherein a region surrounding the Tx UE or BS is partitioned into zones, and the selecting includes: selecting the A/N resource based on the zone where the Rx UE is located.
20180254872, from the same or similar fields of endeavor, teaches wherein a region surrounding the Tx UE or BS is partitioned into zones, and the selecting includes:
selecting the A/N resource based on the zone where the Rx UE is located [see Paragraph 0077].


Regarding to claim 5, 20200221444 and 20180254872 teach the limitations of claim 1 above.
However, 20200221444 does not explicitly teach wherein the transmitting includes: performing a beamforming towards the zone where the Rx UE is located.
20180254872, from the same or similar fields of endeavor, teaches wherein the transmitting includes: performing a beamforming towards the zone where the Rx UE is located [see Paragraph 0077].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  20180254872 because 20180254872 suggests that To achieve these and other 

Regarding to claim 9, 20200221444 further teaches  wherein a rule for selecting the A/N resource from the set of A/N resources is received from the Tx UE or BS, or preconfigured to the Rx UE, or indicated by physical control channel, and the set of A/N resources is indicated by a configuration received from the Tx UE or BS, or is preconfigured to the Rx UE or indicated by physical control channel  [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129].

Regarding to claim 10, 20200221444 further teaches wherein the HARQ feedback is one of: a negative acknowledgement (NACK) only HARQ feedback, or an acknowledgement (ACK) or NACK feedback [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129]..


receiving data transmitted from a transmission (Tx) user equipment (UE) or a base station (BS) over a channel at a reception (Rx) UE (receiving data transmitted from a transmission (Tx) user equipment (UE) or a base station (BS) over a channel at a reception (Rx) UE) [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129];
Selecting an acknowledgement/negative acknowledgement (A/N) resource  from a set of A/N resources (an PUCCH resource from a set of HARQ-ACK resources) [see Paragraph 0053] for a hybrid automatic repeat request (HARQ) feedback of the data based on a channel condition (based on a changing network condition) [see Paragraph 0056] of the channel or a geographical location of the Rx UE [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129] ; and
transmitting the HARQ feedback with the selected PUCCH resource [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129].
However, 20200221444 does not explicitly teach a geographical location of the Rx UE.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  20180254872 because 20180254872 suggests that To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, according to one embodiment, a method of transmitting and receiving a signal, which is transmitted and received by a user equipment (UE) in a wireless communication system, includes the steps of receiving a downlink signal from a plurality of cells, transmitting an ACK/NACK (Acknowledgement/Negative ACK) response to a serving cell among a plurality of the cells in response to the downlink signal, and receiving a retransmission for the downlink signal from at least one cell among a plurality of the cells.

s 6, 7, 8   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200221444 in view of 20180254872, and further in view of 20190261278 (62633494).
Regarding to claim 6, 20200221444 and 20180254872 teach the limitations of claim 1 above.
However, 20200221444 and 20180254872 do not explicitly teach wherein the set of A/N resources include a common resource shareable among UEs, and a dedicated resource configured for the Rx UE.
20190261278, from the same or similar fields from the endeavor, teaches wherein the set of A/N resources include a common resource shareable among UEs, and a dedicated resource configured for the Rx UE, a cell representing a serving area of the Tx UE or BS is partitioned into a cell center region and a cell edge region, and the selecting includes selecting the common resource when the Rx UE is located at the cell center region, and selecting the dedicated resource when the Rx UE is located at a cell edge region (wherein the set of A/N resources include a common resource shareable among UEs, and a dedicated resource configured for the Rx UE,
a cell representing a serving area of the Tx UE or BS is partitioned into a cell center region and a cell edge region, and the selecting includes selecting the common resource when the Rx UE is located at the cell center region, and selecting the dedicated resource when the Rx UE is located at a cell edge region) [see Paragraph 0010].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200221444 and 20180254872), and further in view of 20190261278 because 

Regarding to claim 7, 20200221444 and 20180254872 teach the limitations of claim 1 above.
However, 20200221444 and 20180254872 do not explicitly teach wherein the set of A/N resources is a set of common resources each shareable among UEs in a groupcast communication.
20190261278, from the same or similar fields of endeavor, teaches wherein the set of A/N resources is a set of common resources each shareable among UEs in a groupcast communication [see Paragraphs 0010 & 0100 & 0105 ] .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200221444 and 20180254872), and further in view of 20190261278 because 20190261278 suggests that  efficient techniques for use in a CoMP system that account for the performance demands of varying operating conditions may desirable to help enhance system performance.

Regarding to the claim 8, 20200221444 and 20180254872 teach the limitations of claim 1 above.
However, 20200221444 and 20180254872 do not explicitly teach wherein the set of A/N resources is a set of dedicated resources configured for the Rx UE.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200221444 and 20180254872), and further in view of 20190261278 because 20190261278 suggests that  efficient techniques for use in a CoMP system that account for the performance demands of varying operating conditions may desirable to help enhance system performance.


Claims 15, 16, 17, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200221444 in view of 20180254872, and further in view of 20140204897.
Regarding to claim 15, 20200221444 teaches transmitting configuration (resource configuration) [see the Abstract] from a transmission (Tx) user equipment (UE) or a base statin (BS) to a reception (Rx) UE in a wireless communication system [see the abstract], 
 [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129];
selecting an PUCCH resource from a set of HARQ-ACK resources (PUCCH resources, HARQ-ACK resources) [see Paragraph 0053] for a hybrid automatic repeat request (HARQ) feedback of the data based on a channel condition (based on a changing network condition) [see Paragraph 0056] of the channel or a geographical location of 
transmitting data to the Rx UE over the channel; and receiving a first HARQ feedback corresponding to the transmitted data from the Rx UE, the first HARQ feedback being carried in a first PUCCH resource (HARQ-ACK resource) feedback from the set of HARQ-ACK resources  [see Paragraphs 0055 & 0056 & 0061 & 0084 & 0086 & 0088 & 0089 & 0090 & 0103 & 0104 & 0120 & 0121 & 0129].
However, 20200221444 does not explicitly teach a geographical location of the Rx UE.
20180254872, from the same or similar fields of endeavor, teaches selecting an acknowledgement/negative acknowledgement (A/N) resource from a set of A/N resources for a hybrid automatic repeat request (HARQ) feedback of the data based on region ( HARQ-ACK transmission resource or a reference signal is selected based on measurement of a UE. The UE measures RSRP or RSRQ of a serving cell of the UE. If a measurement value belongs to a certain region, the UE selects HARQ-ACK resource or a reference signal corresponding to the region and transmits the resource or the signal. The serving cell configures a region section of RSRP or RSRQ, e.g., an upper limit and a lower limit of the section and HARQ-ACK resource or a reference signal corresponding to the upper limit and the lower limit )  [see Paragraph 0077].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  
However, 20200221444 and 20180254872 do not explicitly teach a rule for selecting an acknowledgement/negative acknowledgement (A/N) resource.
20140204897, from the same or similar fields of endeavor, teaches selecting an channel from a set of A/N resources for a hybrid automatic repeat request (HARQ) feedback of the data based on a  uplink condition [see Paragraph 0147] ( terminal 200 performs channel selection using A/N resources determined by a CCE index of control information of the PDCCH and equation 1, and A/N resources determined by an ARI included in control information of SCell. On the other hand, when control information of PCell is received using ePDCCH, terminal 200 performs channel selection using different A/N resources of PUCCH formats 1a/1b indicated by two ARIs. Thus, even when CA using two CCs is configured, terminal 200 can always feed back A/N signals using PUCCH format 1b with channel selection)  [see Paragraphs 0194 & 0147 & 0183].


Regarding to claim 16, 20200221444 and 20180254872 and 20140204897 teach the limitations of claim 15 above.
However, 20200221444 does not explicitly teach wherein the rule specifies a mapping relationship between the set of A/N resources and different ranges of a channel condition indicator of the channel between the Tx UE or BS and the Rx UE.
20180254872, from the same or similar fields of endeavor, teaches wherein the rule specifies a mapping relationship between the set of A/N resources and different ranges of a channel condition indicator of the channel between the Tx UE or BS and the Rx UE [see Paragraphs 0077 & 0086 & 0094 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  20180254872 because 20180254872 suggests that To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied 

Regarding to claim 17, 20200221444 and 20180254872 and 20140204897 teach the limitations of claim 15 above.
However, 20200221444 does not explicitly teach wherein the rule specifies a mapping relationship between zones and the set of A/N resources, the zones being partitioned from a region surrounding the Tx UE or BS.
20180254872, from the same or similar fields of endeavor, teaches wherein the rule specifies a mapping relationship between zones and the set of A/N resources, the zones being partitioned from a region surrounding the Tx UE or BS [see Paragraphs 0077 & 0086 & 0094 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  20180254872 because 20180254872 suggests that To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, according to one embodiment, a method of transmitting and 

Regarding to claim 19, 20200221444 and 20180254872 and 20140204897 teach the limitations of claim 15 above.
However, 20200221444 does not explicitly teach further comprising one of:
performing a link adaptation based on the selected A/N resource for a data retransmission, or performing a data retransmission with a beam forming towards the geographic location of the Rx UE.
20180254872, from the same or similar fields of endeavor, teaches further comprising one of: performing a link adaptation based on the selected A/N resource for a data retransmission [see Paragraphs 0008 & 0009 & the Abstract], or performing a data retransmission with a beam forming towards the geographic location of the Rx UE .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200221444 in view of  20180254872 because 20180254872 suggests that To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied .

Claim 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200221444 in view of 20180254872, and further in view of 20140204897, and further in view of 20190261278 (62633494).
Regarding to claim 6, 20200221444 and 20180254872 and 20140204897 teach the limitations of claim 1 above.
However, 20200221444 and 20180254872 and 20140204897 do not explicitly teach wherein the set of A/N resources include a common resource shareable among UEs, and a dedicated resource configured for the Rx UE.
20190261278, from the same or similar fields from the endeavor, teaches wherein the set of A/N resources include a common resource shareable among UEs, and a dedicated resource configured for the Rx UE, a cell representing a serving area of the Tx UE or BS is partitioned into a cell center region and a cell edge region, and the selecting includes selecting the common resource when the Rx UE is located at the cell center region, and selecting the dedicated resource when the Rx UE is located at a cell 
a cell representing a serving area of the Tx UE or BS is partitioned into a cell center region and a cell edge region, and the selecting includes selecting the common resource when the Rx UE is located at the cell center region, and selecting the dedicated resource when the Rx UE is located at a cell edge region) [see Paragraph 0010].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200221444 and 20180254872 and 20140204897), and further in view of 20190261278 because 20190261278 suggests that  efficient techniques for use in a CoMP system that account for the performance demands of varying operating conditions may desirable to help enhance system performance.

Allowable Subject Matter
Claims 11, 12, 13, 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.